Name: Commission Regulation (EEC) No 3214/92 of 4 November 1992 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 320/14 Official Journal of the European Communities 5. 11 . 92 COMMISSION REGULATION (EEC) No 3214/92 of 4 November 1992 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to die buying-in prices for fruit and vegetables these varieties ; whereas they should also be removed from the list of varieties of large dessert apples given in Annex X to Regulation (EEC) No 3587/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 304/92 (4), set the conversion factors to be used for calculating the buying-in prices for products with commercial characte ­ ristics differing from those for which the standard basic and buying-in prices are set ; Whereas conversion factors should be set for a number of apple varieties traditionally important in the new German Ldnder ; Whereas in view of their similarity the same conversion factor must be applied to the varieties 'Ingrid Marie and Red Ingrid Marie (Karin Schneider)' ; Whereas it has become apparent that the characteristics of the varieties 'Ingrid Marie', 'Red Dougherty' and 'Red Ingrid Marie (Karin Schneider)' do not allow them to be classified as large fruit varieties ; whereas Commission Regulation (EEC) No 920/89 (*) laying down quality stan ­ dards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58, as last amended by Regulation (EEC) No 658/92 (*), so classified Article 1 Annex X 'APPLES' to Regulation (EEC) No 3587/86 is amended as follows :  the varieties 'Piglos, Pikant, Pilot, Pimona, Pinova, Piros, Reanda, Reglindis, Retina, Revena and Sham ­ pion' are added at the first indent under point (a),  the varieties 'Apollo, Carola (Kalco) and Red Ingrid Marie (Karin Schneider)' are added at the second indent under point (a),  the varieties 'Auralia' and 'Helios' are added at the third indent under point (a),  the varieties 'Ingrid Marie', 'Red Dougherty' and 'Red Ingrid Marie (Karin Schneider)' are withdrawn from the list of varieties of large dessert apples. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23. O OJ No L 334, 27. 11 . 1986, p. 1 . 0 OJ No L 32, 8 . 2. 1992, p. 14. 0 OJ No L 97, 11 . 4. 1989, p. 19. Is) OJ No L 70, 17. 3. 1992, p. 15.